NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3230-16T2

EDGAR A. FEBLES,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and LORD KOBRIN ALVAREZ
& FATTELL,

     Respondents.
_______________________________

                   Argued telephonically February 12, 2019 –
                   Decided February 28, 2019

                   Before Judges Suter and Geiger.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 106,634.

                   Edgar A. Febles, appellant, argued the cause pro se.

                   Christopher J. Hamner, Deputy Attorney General,
                   argued the cause for respondent Board of Review
                   (Gurbir S. Grewal, Attorney General, attorney; Melissa
                   H. Raksa, Assistant Attorney General, of counsel;
            Marolhin D. Mendez, Deputy Attorney General, on the
            brief).

            Respondent Lord Kobrin Alvarez & Fattell has not filed
            a brief.

PER CURIAM

      Edgar A. Febles (petitioner) appeals from a final decision of the

Department of Labor and Workforce Development's Board of Review (Board)

that sustained the Appeal Tribunal's determination he was disqualified from

unemployment benefits because he left his employment voluntarily without

good cause attributable to the work. We affirm the Board's decision.

                                       I.

      Petitioner was employed as a paralegal for the law firm of Lord, Kobrin,

Alvarez and Fattell (Lord Kobrin) for about five months when he resigned on

Friday, November 4, 2016. On Monday, November 14, 2016, he obtained

employment as a paralegal with another law firm for the same salary. He left

the new firm on November 16, 2016, for reasons described as "not disqualifying"

for unemployment benefits. Petitioner filed for unemployment. A weekly

benefit rate of $657 was established, but no benefits were paid.




                                                                       A-3230-16T2
                                       2
        The Division of Unemployment Insurance disqualified petitioner from

benefits on the ground that he left work voluntarily without good cause

attributable to the work. He appealed to the Appeal Tribunal.

        A hearing was conducted by a hearing examiner. Petitioner testified he

left the Lord Kobrin firm because he "was being harassed by several

employees," although he acknowledged that his written letter of resignation did

not give any reason for resigning. He claimed he told the office manager that

his reason for leaving was a "hostile work environment." Petitioner testified the

partner he worked for "would come in intoxicated, be derogatory towards [him],

yell and scream for no reason, call [him] mentally deficient and other, you know,

disrespectable names." This occurred the entire time he worked there. He never

asked to be reassigned to another attorney. He did not keep a record of specific

dates "because it happened so frequently . . . every day." He did not know why

this was happening, but he claimed he had a physical disability of so me kind.1

He claimed the firm was "racist towards [his] disability but not based on his

heritage." At times the partner "would right out insult [him]" and at other times




1
    He did not disclose the nature of his disability.
                                                                         A-3230-16T2
                                          3
he tried to make petitioner quit. Petitioner claimed he spoke with the partner

about his conduct. He also alleged the partner asked him to do unethical things.

      Petitioner testified the office manager said "he's retarded." She was his

direct supervisor. He testified he searched for a new job after an incident in July

2016 with another partner where that partner "pretended to physically harm

[him] when [his] back was turned." Petitioner did not actually see this because

his back was turned, but claimed that he "felt [the] wind and pressure of [a]

swing. When [he] turned around, [he] saw [the partner's] hands swing around."

Petitioner never complained to the equity partner because all of this was done in

the open so he "felt he would know about it." Petitioner testified he delayed a

week before starting with the new law firm because that was when they wanted

him to start. He wanted to leave his old firm "as soon as possible and [he] just

decided that was the best time."

      Petitioner denied that he left the office to work with another attorney who

he had been working for on the weekends and evenings. The equity partner

testified that petitioner gave the firm less than one week's notice he was leaving.

He denied ever overhearing any inappropriate comments about petitioner even

though his office and desk were located near petitioner's desk. If petitioner had

a complaint about someone in the office, he could have made it to the office

                                                                           A-3230-16T2
                                        4
manager or to him. Petitioner never mentioned anything to him. Petitioner did

not say he was leaving because of an alleged hostile work environment. He

would have "take[n] action immediately if [he] was informed by an employee

that they're making that allegation." He never heard anyone complain about

petitioner's work.

      The office manager testified that petitioner's reason for resigning was

because he had found a full time job with another attorney who was his ex-

employer. Petitioner was unhappy with the firm because "the files that he

worked on were unorganized and he really was unable to work on the files as he

thought." He never complained about a hostile work environment or that the

partner had made comments about him. She denied calling petitioner mentally

deficient. She never saw any partner feign a physical attack on plaintiff and she

frequently was in the area near his desk. She denied ever witnessing or hearing

"any inappropriate behavior or comments made towards [petitioner] while he

was employed with the company."

      The Appeal Tribunal denied petitioner's application for benefits under

N.J.S.A. 43:21-5(a) for voluntarily leaving work without good cause attributable

to the work. It rejected petitioner's contention that his employer was harassing

him or making inappropriate comments, finding "the claimant was unable to

                                                                         A-3230-16T2
                                       5
provide details and/or dates as to support his allegations." His employe r and

office manager denied "any improper behavior or mistreatment" and the Appeal

Tribunal found their testimony more credible than petitioner's.       It held an

exception to the statute did not apply because petitioner did not begin

employment with the new employer within seven days of his leaving. He did

not prove his working conditions constituted good cause to leave because he did

not attempt to address his complaints with his employer before leaving. He was

the one that severed employment with the firm.

      Petitioner timely appealed to the Board. It affirmed the Appeal Tribunal

decision after examining the hearing record "carefully." It found that petitioner

could not "escape disqualification" because he did not "meet the requirements

of the new provisions of N.J.S.A. 43:21-5(a) since his new job did not

commence within seven days after his resignation from employment."

      Petitioner appeals the Board's decision, contending that he did not violate

N.J.S.A. 43:21-5(a) by resigning from one employer on November 4, 2016, and

starting work for the new employer on November 14, 2016. He argues that he

should not be disqualified for benefits because the work conditions constituted

good cause to leave attributable to the work.      We reject these arguments,

concluding the Board's decision was not arbitrary, capricious or unreasonable.

                                                                         A-3230-16T2
                                       6
                                     II.

      Our review of an agency's decision is limited. Brady v. Bd. of Review,

152 N.J. 197, 210 (1997). "If the Board's factual findings are supported 'by

sufficient credible evidence, courts are obliged to accept them.'" Ibid. (quoting

Self v. Bd. of Review, 91 N.J. 453, 459 (1982)). We will not intervene unless

the Board's decision is "arbitrary, capricious, or unreasonable." Ibid. However,

we will review an agency's interpretation of a statute de novo. Russo v. Bd. of

Trs., Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011).

      A person is disqualified from unemployment benefits if he leaves work

voluntarily and not for good cause attributable to the work. N.J.S.A. 43:21-5(a).

"Accordingly, benefits are available to a worker who voluntarily leaves his job

only if it [was] for 'good cause attributable to [the] work.'" Blake v. Bd. of

Review, 452 N.J. Super. 7, 9 (App. Div. 2017) (alterations in original) (quoting

Utley v. Bd. of Review, 194 N.J. 534, 544 (2008)), certif. granted, 233 N.J. 296

(2018). N.J.A.C. 12:17-9.1(b) defines "good cause attributable to the work" as

"a reason related directly to the individual's employment, which was so

compelling as to give the individual no choice but to leave the employment."

An employee who has left work voluntarily has the burden of proving "he [or

she] did so with good cause attributable to [the] work." Brady, 152 N.J. at 218;

                                                                         A-3230-16T2
                                           7
N.J.S.A. 43:21-5(a). An employee who leaves work for good, but personal

reasons, is not deemed to have left work voluntarily with good cause. Brady,

152 N.J. at 213; Rider Coll. v. Bd. of Review, 167 N.J. Super. 42, 46 (App. Div.

1979).

      In 2015, N.J.S.A. 43:21-5(a) was amended to include an exception that

the disqualification provision,

            shall not apply to an individual who voluntarily leaves
            work with one employer to accept from another
            employer employment which commences not more than
            seven days after the individual leaves employment with
            the first employer, if the employment with the second
            employer has weekly hours or pay not less than the
            hours or pay of the employment of the first employer,
            except that if the individual gives notice to the first
            employer that the individual will leave employment on
            a specified date and the first employer terminates the
            individual before that date, the seven-day period will
            commence from the specified date.

            [N.J.S.A. 43:21-5(a) (emphasis added).]

      This exception has been the subject of two separate and conflicting

opinions by other panels. Compare McClain v. Bd. of Review, 451 N.J. Super.

461 (App. Div. 2017) (holding that a claimant is not necessarily disqualified

from benefits if she did not "actually commence work within the seven-day

period" with the new employer but accepted employment that "was to commence


                                                                        A-3230-16T2
                                       8
seven days later"), certif. granted, 232 N.J. 377 (2018), with Blake, 452 N.J.

Super. at 7 (holding that the exception does not apply unless the employee

accepts employment "which commences not more than seven days after the

individual leaves employment with the first employer").

      This case is different from McClain and Blake because petitioner actually

commenced work at the new employer.          In both McClain and Blake, the

employee did not start because of some issue with the new job. Petitioner's case

also does not involve a situation where the new employer moved the start date

beyond the seven-day timeframe with no choice by the employee.           Rather,

petitioner quit his employment with one firm on a Friday and then ten days later,

on a Monday, commenced employment with a new firm.

      The Board affirmed the Appeal Tribunal because the seven-day exception

under the statute did not apply; petitioner commenced work in ten days, not

seven. On appeal, he contends that the exception should apply because he

commenced working within five "working" days from his last employer, arguing

that in his profession, Saturdays and Sundays are non-working days.

      We conclude the Board's decision was not arbitrary, capricious or

unreasonable. "Our primary purpose in construing a statute is to 'discern the

meaning and intent of the Legislature.'"     McClain, 451 N.J. Super. at 468

                                                                         A-3230-16T2
                                       9
(quoting State v. Gandhi, 201 N.J. 161, 176 (2010)). "'[W]e first look to the

plain language of the statute.'" Ibid. (quoting Perez v. Zagami, LLC, 218 N.J.

202, 209-10 (2014)).       "Where 'the plain language leads to a clear and

unambiguous result, . . . our interpretative process is over.'" Ibid. (alteration in

original) (quoting Richardson v. Bd. of Trs., Police & Firemen's Ret. Sys., 192

N.J. 189, 195 (2007)).

      The plain language of the statute states seven days, not seven working

days or seven business days. This portion of the amendment is not ambiguous.

Petitioner simply argues that in his profession as a paralegal, Saturdays and

Sundays are non-work days and should not count. The logical extension of his

argument is that other professions or jobs that do work on the weekends would

count the seven-day requirement by calendar days, not work days. We will not

interpret the statute in this illogical and inconsistent manner particularly when

petitioner cites nothing in the amendment's history that supports his

interpretation that the seven day requirement should be interpreted to mean

business, not calendar days. Petitioner quit his job and started with the new firm

ten days later. Because petitioner commenced work ten days after he voluntarily

left his first job, the statutory exception does not apply to him.



                                                                            A-3230-16T2
                                        10
      Petitioner argues he had good cause to terminate his employment because

of the hostile work environment. The Appeal Tribunal concluded that petitioner

left work voluntarily without good cause attributable to the work. Although the

Board did not expressly address this conclusion, it did affirm the decision of the

Appeal Tribunal.

      There was ample support to affirm the Appeal Tribunal. The hearing

examiner found the employer's testimony more credible than petitioner's

because petitioner was unable to provide details or documentation to support his

allegations and he did not make efforts to address his complaints with the

employer before leaving. We defer to the credibility findings of the Appeal

Tribunal hearing examiner. "As a general rule, the reviewing court should give

'due regard to the opportunity of the one who heard the witnesses to judge of

their credibility . . . and . . . [give] due regard also to the agency's expertise

where such expertise is a pertinent factor.'" Clowes v. Terminix Int'l, Inc., 109

N.J. 575, 587 (1988) (alterations in original) (quoting Close v. Kordulak Bros.,

44 N.J. 589, 599 (1965)).

      Petitioner left the law firm to work for another firm where he had been

working nights and weekends. He did not say he was leaving because of a

hostile working environment. He admitted he did not complain to his employer.

                                                                          A-3230-16T2
                                       11
The testimony of the employer and the office manager supported the outcome

that he left for reasons unrelated to that employment.    There was nothing

arbitrary, capricious, or unreasonable about the decision to affirm the Appeal

Tribunal.

      Affirmed.




                                                                      A-3230-16T2
                                     12